I concur in the conclusion in the above cause for the reason that the police power of the state does not extend to control over fish in a landlocked lake situated on private property. Such was the lake in this case. There was no contract between the state and the owner of this lake which prevented such owner's use of its property as it saw fit to make. The discussion contained in the majority opinion as to whether or not the exception contained in the quoted statute operates retrospectively or prospectively is wholly beyond the issues necessarily and properly determined herein, and on that question I therefore express no opinion.